UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-49862 PROCERA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada 33-0974674 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification Number) 100-C Cooper Court, Los Gatos, California (Address of principal executive offices) (Zip code) (408) 354-7200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNo þ As of April 30, 2009, the registrant had 84,617,142 shares of its common stock, par value $0.001, outstanding. 1 PROCERA NETWORKS, INC. INDEX Page PARTI. FINANCIAL INFORMATION 3 Item1. Consolidated Financial Statements: 3 Consolidated Balance Sheets as of March 31, 2009and December 31, 2008(unaudited) 3 Consolidated Statements of Operations and Other Comprehensive Incomefor the three months ended March 31, 2009 and 2008 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 (unaudited) 5 Notes to Interim Consolidated Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures about Market Risk 22 Item4. Controls and Procedures 23 PART II. OTHER INFORMATION 23 Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item3. Defaults Upon Senior Securities 35 Item4. Submission of Matters to a Vote of Security Holders 35 Item5. Other Information 35 Item6. Exhibits 35 SIGNATURES 36 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 2 Index PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Procera Networks, Inc.
